DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 44, 46, 48, 50, and 52 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 35 and 48 recites “vegetative storage protein A, vegetative storage protein B” which is vague and indefinite in that it is unclear what proteins the claims are referring to and the proteins do not appear to be defined in the specification.
Claims 44, 46, and 50 recite the limitation “the aqueous composition” in line 1. There is insufficient antecedent basis for this limitation in the claims.
Claim 52 recites the term “has at least 50% of its insoluble solids removed”, which is a relative term that renders the claim indefinite. Since claim 52 is a product claim, and the noted claim limitation applies to a process step, there is no basis for determining whether or not a particular composition has had “at least 50% of its insoluble solids removed”. Clearly, if a practitioner had performed the removal of the insoluble solids himself or herself, there would be a known initial insoluble solids content for measuring the final insoluble solids against. However, a practitioner would have no way of determining whether the claimed limitation was achieved or not for a composition that may have been produced by another. As such, the claimed limitation is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 31, 32, 36, 43-45, and 49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsumura et al. (U.S. 3,857,970).
Regarding claim 31, Tsumura et al. discloses a method of preparing a non-dairy milk composition (C1, L4-L14) comprising (i) providing an aqueous composition comprising an isolated plant protein (C2, L19-L29), an oil (C2, L42 – C3, L9), and a fermentable carbon source (C4, L9-L13), (ii) forming an emulsion from the aqueous composition (C3, L59-L60), and (iii) fermenting the solution with a Lactobacillus species (C4, L24-L30).
As for claim 32, Tsumura et al. discloses the fermentable carbon source as being a monosaccharide (i.e., glucose) (C4, L9).
As for claim 36, Tsumura et al. discloses the oil as being palm oil (C3, L3-L6).
Regarding claim 43, Tsumura et al. discloses a non-dairy milk composition (C1, L4-L14) comprising (i) an emulsion (C3, L59-L60) comprising an isolated plant protein (C2, L19-L29) and an oil (C2, L42 – C3, L9) and a Lactobacillus species (C4, L24-L30).
As for claim 44, Tsumura et al. discloses the aqueous as further comprising a fermentable carbon source (C4, L9-L13).
As for claim 45, Tsumura et al. discloses the fermentable carbon source as being a monosaccharide (i.e., glucose) (C4, L9).
As for claim 49, Tsumura et al. discloses the oil as being palm oil (C3, L3-L6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33-35, 40-42, 46-48 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsumura et al. (U.S. 3,857,970) in view of Lehnhardt et al. (U.S. 4,435,438).
Regarding claim 33, Tsumura et al. discloses method of claim 31.
Tsumura et al. does not disclose the aqueous composition as comprising an organic acid.
However, Lehnhardt et al. discloses soy seed proteins suited (C6, L31-L37) for the production of an imitation cheese product (C3, L60-L62), wherein such proteins are prepared via the addition of an organic acid (C8, L5-L20).
It would have been obvious to one having ordinary skill in the art to add organic acid to the aqueous composition of Tsumura et al. Since Tsumura et al. indicates the starting protein material may be a protein isolate and that such components may be obtained via conventional techniques (C2, L19-L27) but does not detail such techniques, a skilled practitioner would be motivated to consult Lehnhardt et al. for clarification of such techniques. Since Lehnhardt et al. discloses the addition of organic acid in order to remove soy solubles (C8, L5-L20), the addition of an organic acid to the aqueous solution of Tsumura et al. would be obvious to a skilled practitioner.
As for claim 34, Lehnhardt et al. discloses the organic acid as being citric acid or lactic acid (C8, L15-L18).
Regarding claim 35, Tsumura et al. discloses the method of claim 31, as well as the isolated plant proteins as being isolated soy proteins (C2, L19-L27).
Tsumura et al. does not specifically disclose the isolated plant protein as being from among those in the claimed list.
However, Lehnhardt et al. discloses soy seed proteins including 7S and 11S (C1, L55-L62) that are seed storage proteins.
It would have been obvious to one having ordinary skill in the art to incorporate seed storage proteins as the isolated soy proteins of Tsumura et al. Tsumura et al. discloses that the proteins may be “any soy protein containing material which is derived from soy beans and is suitable for making a cheese-like foodstuff” (C2, L19-L22). Lehnhardt et al. then discloses that 7S and 11S are the predominate soy proteins (C1, L59-L62) and that such proteins from soy are particularly suitable (C6, L31-L37; C10, L43-L57) for the production of a cheese-like product (C3, L60-L62). Since Tsumura et al. teaches only broadly that suitable proteins may be “any soy protein” that “is suitable for making a cheese-like foodstuff”, a skilled practitioner would be motivated to consult Lehnhardt et al. to clarify such a protein. Since Lehnhardt et al. discloses that 7S and 11S soy proteins are suited for such a use, the utilization of 7S and 11S soy proteins as the isolated proteins of Tsumura et al. would be obvious, thus rendering the claimed “seed-storage proteins from any seed” obvious.
As for claim 40, Lehnhardt et al. discloses removing insoluble solids from the aqueous composition (C7, L65 – C8, L4), where a skilled practitioner would be motivated to consult and incorporate the instruction of Lehnhardt et al. according to the rationale detailed previously in relation to claim 33.
As for claim 41, Lehnhardt et al. discloses removing insoluble solids via centrifugation or filtering (C8, L2-L4).
As for claim 42, Lehnhardt et al. is interpreted as removing up to 100% of the insoluble (C7, L65 – C8, L4), which renders obvious the claimed limitation that the resulting composition has less than 50% of the insoluble solids in the aqueous composition than before the removal of insoluble solids.
Regarding claim 46, Tsumura et al. discloses composition of claim 43.
Tsumura et al. does not disclose the aqueous composition as comprising an organic acid.
However, Lehnhardt et al. discloses soy seed proteins suited (C6, L31-L37) for the production of an imitation cheese product (C3, L60-L62), wherein such proteins are prepared via the addition of an organic acid (C8, L5-L20).
It would have been obvious to one having ordinary skill in the art to add organic acid to the aqueous composition of Tsumura et al. Since Tsumura et al. indicates the starting protein material may be a protein isolate and that such components may be obtained via conventional techniques (C2, L19-L27) but does not detail such techniques, a skilled practitioner would be motivated to consult Lehnhardt et al. for clarification of such techniques. Since Lehnhardt et al. discloses the addition of organic acid in order to remove soy solubles (C8, L5-L20), the addition of an organic acid to the aqueous solution of Tsumura et al. would be obvious to a skilled practitioner.
As for claim 47, Lehnhardt et al. discloses the organic acid as being citric acid or lactic acid (C8, L15-L18).
Regarding claim 48, Tsumura et al. discloses the composition of claim 43, as well as the isolated plant proteins as being isolated soy proteins (C2, L19-L27).
Tsumura et al. does not specifically disclose the isolated plant protein as being from among those in the claimed list.
However, Lehnhardt et al. discloses soy seed proteins including 7S and 11S (C1, L55-L62) that are seed storage proteins.
It would have been obvious to one having ordinary skill in the art to incorporate seed storage proteins as the isolated soy proteins of Tsumura et al. Tsumura et al. discloses that the proteins may be “any soy protein containing material which is derived from soy beans and is suitable for making a cheese-like foodstuff” (C2, L19-L22). Lehnhardt et al. then discloses that 7S and 11S are the predominate soy proteins (C1, L59-L62) and that such proteins from soy are particularly suitable (C6, L31-L37; C10, L43-L57) for the production of a cheese-like product (C3, L60-L62). Since Tsumura et al. teaches only broadly that suitable proteins may be “any soy protein” that “is suitable for making a cheese-like foodstuff”, a skilled practitioner would be motivated to consult Lehnhardt et al. to clarify such a protein. Since Lehnhardt et al. discloses that 7S and 11S soy proteins are suited for such a use, the utilization of 7S and 11S soy proteins as the isolated proteins of Tsumura et al. would be obvious, thus rendering the claimed “seed-storage proteins from any seed” obvious.
As for claim 52, Lehnhardt et al. is interpreted as removing up to 100% of the insoluble (C7, L65 – C8, L4), which renders obvious the claimed limitation that the non-dairy milk composition has at least 50% of its insoluble solids removed.
Claims 37, 38, 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsumura et al. (U.S. 3,857,970) in view of Carpenter et al. (U.S. 5,807,601).
Regarding claim 37, Tsumura et al. discloses method of claim 31.
Tsumura et al. does not disclose the aqueous composition as comprising a starch.
However, Carpenter et al. discloses replacing protein in an imitation cheese product with starch (C2, L36-L38).
It would have been obvious to one having ordinary skill in the art to incorporate starch into the aqueous composition of Tsumura et al. First, Tsumura et al. teaches that various additives may be added to the composition (C4, L7-L9), which would prompt a skilled practitioner to consult additional references for choosing such additives. Carpenter et al. discloses that starch is a lower cost alternative to protein sources (C2, L36-L38, L55-L56) in products including a soy-based cheese alternative (C2, L5-L12). As such, adding starch to the composition of Tsumura et al. would be obvious to a skilled practitioner.
As for claim 38, Carpenter et al. discloses the starch as being corn, tapioca, wheat or potato starch (C3, L24-L26).
Regarding claim 50, Tsumura et al. discloses composition of claim 43.
Tsumura et al. does not disclose the aqueous composition as comprising a starch.
However, Carpenter et al. discloses replacing protein in an imitation cheese product with starch (C2, L36-L38).
It would have been obvious to one having ordinary skill in the art to incorporate starch into the aqueous composition of Tsumura et al. First, Tsumura et al. teaches that various additives may be added to the composition (C4, L7-L9), which would prompt a skilled practitioner to consult additional references for choosing such additives. Carpenter et al. discloses that starch is a lower cost alternative to protein sources (C2, L36-L38, L55-L56) in products including a soy-based cheese alternative (C2, L5-L12). As such, adding starch to the composition of Tsumura et al. would be obvious to a skilled practitioner.
As for claim 51, Carpenter et al. discloses the starch as being corn, tapioca, wheat or potato starch (C3, L24-L26).
Claims 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsumura et al. (U.S. 3,857,970).
As for claim 39, Tsumura et al. discloses pasteurizing/sterilizing the emulsion prior to fermentation (C4, L14-L17) but does not specifically teach pasteurizing the finished non-dairy milk composition. However, MPEP 2144.04 IV C states: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. Performing a pasteurizing/sterilization step on the finished non-dairy milk composition would thus be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 17935